Citation Nr: 0334997	
Decision Date: 12/15/03    Archive Date: 12/24/03

DOCKET NO.  00-05 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post traumatic stress 
disorder.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The veteran served on active duty from August 1972 to May 
1974.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 1999 rating decision of a 
Regional Office of the Department of Veterans Affairs, which 
denied the veteran's claim for service connection for post 
traumatic stress disorder.  He responded by filing a December 
1999 Notice of Disagreement, and was sent a February 2000 
Statement of the Case.  He then filed a March 2000 VA Form 9, 
perfecting his appeal of these issues.  No personal hearing 
was requested.  

Also within the April 1999 rating decision, the veteran was 
denied a compensable rating for his service connected 
bilateral pes planus and denied the reopening, based on the 
submission of new and material evidence, of his service 
connection claim for a low back disability.  These decisions 
were also the subject of his December 1999 Notice of 
Disagreement, and were included within the RO's February 2000 
Statement of the Case.  However, in his March 2000 VA Form 9, 
the veteran explicitly stated he desired to appeal only his 
service connection claim for post traumatic stress disorder.  
Because the veteran did not file a substantive appeal 
regarding the remaining two issues within the Statement of 
the Case, they are not before the Board.  See 38 U.S.C.A. 
§ 7105 (West 2002).  

Finally, the Board notes that in a March 2001 statement, the 
veteran requested the reopening of his service connection 
claim for a psychiatric disability, other than post traumatic 
stress disorder.  The RO should take appropriate action on 
this pending informal claim.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
duty to notify has been satisfied.  

2.  Competent evidence of a current diagnosis of post 
traumatic stress disorder has not been presented.  


CONCLUSION OF LAW

Post traumatic stress disorder was not incurred in or 
aggravated by the veteran's service.  38 U.S.C.A. §§ 1110, 
1154(b), 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this appeal, the Veterans Claims Assistance Act 
of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the February 2000 
Statement of the Case, the various Supplemental Statements of 
the Case, and July 2001 and January 2003 RO letters to the 
veteran notifying him of the VCAA, he has been advised of the 
laws and regulations governing the claims on appeal and the 
evidence that he must supply and the evidence that the VA 
would attempt to obtain.  The veteran has reported that he 
receives medical care at the VA medical center in Bay Pines, 
FL.  Because VA medical treatment has been reported by the 
veteran, these records were obtained.  Private medical 
records have also been obtained from Manatee County Mental 
Health Center, Manatee Glen Corporation, Manatee Glens 
Medication Clinic, and the Manatee Diagnostic Center.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Although the veteran has not been afforded a VA 
psychiatric examination to specifically address his claim, he 
has been afforded recent VA and private psychiatric 
treatment, and records of a current psychiatric diagnosis 
have been obtained; for these reasons, his appeal is ready to 
be considered on the merits.  

The Board is also cognizant of the recent case of Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 
F.3d 1334 (Fed. Cir. 2003), in which the Circuit Court held 
that VA cannot deny a claim without giving the claimant one 
year to submit the requested evidence or information.  In the 
present case, the veteran was first sent a letter in July 
2001 detailing the evidence already of record and what kind 
of medical or lay evidence, not previously provided to the 
Secretary, was necessary to substantiate the claim.  The 
veteran has had over a year since this letter was issued to 
submitted additional evidence, and in August 2001, he 
submitted a written statement indicating he had "no further 
evidence at this time to add to my claim"; therefore, there 
is no indication further delaying adjudication of the 
veteran's appeal would serve his interests.  

The veteran seeks service connection for post traumatic 
stress disorder.  Service connection may be awarded for a 
current disability arising from a disease or injury incurred 
in or aggravated by active military service.  38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. § 3.303, 3.304 (2003).  As with 
any claim, when there is an approximate balance of positive 
and negative evidence regarding any matter material to the 
claim, the claimant shall be given the benefit of the doubt.  
38 U.S.C.A. § 5107 (West 2002).  

Service connection for post traumatic stress disorder 
requires medical evidence establishing a diagnosis of the 
disorder, credible supporting evidence that the claimed in-
service stressor(s) actually occurred, and a link, 
established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  38 
C.F.R. § 3.304(f) (2003).  The version of the regulation in 
effect at the time the veteran initially filed his claim for 
service connection for post traumatic stress disorder 
required a "clear" diagnosis of post traumatic stress 
disorder; however, that requirement has since been eliminated 
and, because the current version of the regulation is more 
favorable to the veteran, it will be considered in the 
adjudication of his claim.  See Dudnick v. Brown, 10 Vet. 
App. 79 (1997); Karnas v. Derwinski, 1 Vet. App. 308, 312-13 
(1991).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a post 
traumatic stress disorder diagnosis will vary depending upon 
whether the veteran engaged in "combat with the enemy."  See 
38 U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(f) 
(2002); Zarycki v. Brown, 6 Vet. App. 91, 98 (1993).  
Participation in combat requires that the veteran have 
personally participated in events constituting an actual 
fight or encounter with a military foe or hostile unit or 
instrumentality.  See VAOPGCPREC 12-99 (October 18, 1999).  
If the VA determines the veteran engaged in combat with the 
enemy and his alleged stressor is combat-related, then his 
lay testimony or written statement is accepted as conclusive 
evidence of the stressor's occurrence and no further 
development or corroborative evidence is required - provided 
that such testimony is found to be "satisfactory," i.e., 
credible and "consistent with circumstances, conditions or 
hardships of service."  See 38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(f) (2003); Zarycki, 6 Vet. App. at 
98.  If, however, the VA determines either that the veteran 
did not engage in combat with the enemy or that he did engage 
in combat, but that the alleged stressor is not combat 
related, then his lay testimony, in and of itself, is not 
sufficient to establish the occurrence of the alleged 
stressor.  Instead, the record must contain evidence that 
corroborates his testimony or statements.  Id.   Service 
department records must support, and not contradict, the 
claimant's testimony regarding noncombat stressors.  Doran v. 
Brown, 6 Vet. App. 283 (1994); see also, Fossie v. West, 12 
Vet. App. 1, 6 (1998) (wherein the Court stated, "If the 
veteran engaged in combat, his lay testimony regarding 
stressors will be accepted as conclusive evidence of the 
presence of in-service stressors").  If, however, the 
veteran was not engaged in combat, he must introduce 
corroborative evidence of his claimed in-service stressors."  

The veteran's claim for service connection for post traumatic 
stress disorder was received in August 1998.  In a subsequent 
September 1998 statement, he reported being subject to 
"physical and mental abuse" by his drill instructor and a 
commanding officer during basic training.  He also stated 
that while serving in Japan, he was falsely accused of theft 
and, although he was later exonerated, he found his treatment 
during this incident to be "degrading."  Because the 
veteran's reported stressors are not combat-related, and he 
does not claim to have participated in combat of any kind, 
the Board finds the veteran did not engage in combat during 
military service.  

The veteran has a long history of psychiatric treatment, 
having first been afforded VA psychiatric treatment in 1978.  
A March 1978 psychiatric examination revealed a diagnosis of 
schizophrenia, and paranoid schizophrenia, in partial 
remission, was again confirmed on reexamination in May of 
that year.  VA hospitalizations in June 1978 and February 
1989 continued the prior diagnoses of paranoid schizophrenia.  
He has continued to receive intermittent VA psychiatric care, 
and the veteran's diagnosis of schizophrenia has been 
confirmed by VA physicians as recently as July 2000.  

The veteran also began private medical treatment at the 
Manatee County Mental Health Center in 1978.  He reported 
experiencing auditory hallucinations, including hearing his 
drill instructor's voice.  He was diagnosed with paranoid 
schizophrenia, acute, and neurotic depression.  Outpatient 
treatment records from the Mental Health Center and the 
Manatee Glen Corporation confirm continuing treatment of and 
medication for paranoid schizophrenia and schizoaffective 
disorder.  He receives medication for his schizophrenia from 
the Manatee Glens Medication Clinic, and his diagnosis of 
schizophrenia has been confirmed as recently as January 2000.  

Central to any claim for service connection is a current 
diagnosis of the claimed disability.  See Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).  After reviewing the 
record in its entirety, the Board finds no competent evidence 
of a diagnosis of post traumatic stress disorder.  While the 
veteran has had psychiatric treatment, both private and VA, 
since at least 1978, these records reflect diagnoses only of 
paranoid schizophrenia, schizoaffective disorder, and 
neurotic depression; no examiner of record, either private or 
VA, has rendered a diagnosis of post traumatic stress 
disorder.  The Board also notes that the veteran has already 
been denied, within an October 1978 rating decision, service 
connection for a nervous disorder, identified as 
schizophrenic reaction, paranoid type.  The veteran did not 
appeal this decision, and it may only be reopened upon the 
submission of new and material evidence.  See 38 U.S.C.A. 
§ 5108 (West 2002); 38 C.F.R. § 3.156 (2003).  Because the 
veteran has not presented evidence of a current diagnosis of 
post traumatic stress disorder, his service connection claim 
must be denied.  See Brammer, supra.  

The veteran has himself alleged that he has a current 
disability of post traumatic stress disorder as a result of 
stressors experienced during military service; however, as a 
layperson, his statements regarding medical diagnosis, 
etiology, and causation are not binding on the Board.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

Because no competent evidence of a current diagnosis of post 
traumatic stress disorder has been submitted, the veteran's 
claim for service connection for post traumatic stress 
disorder must be denied.  As a preponderance of the evidence 
is against the award of service connection, the benefit of 
the doubt doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. 
App. 49, 55-57 (1991).






	(CONTINUED ON NEXT PAGE)




ORDER

Entitlement to service connection for post traumatic stress 
disorder is denied.  




	                        
____________________________________________
	BETTINA S. CALLAWAY
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



